



COURT OF APPEAL FOR ONTARIO

CITATION: Science
    Applications International Corporation (SAIC
    Canada) v. Pagourov, 2013 ONCA 563

DATE: 20130913

DOCKET: C56477

MacPherson, MacFarland and Epstein JJ.A.

BETWEEN

Science Applications International Corporation
    (SAIC Canada), John Cox, David Broadley and John Mendler

Applicants (Respondents)

and

Dimitre Pagourov

Respondent (Appellant)

Dimitre
    Pagourov, appellant appearing in person

David A. Stamp and Patrick G. Welsh, for the respondents

Heard: September 12, 2013

On appeal from the order of Justice Katherine M. van
    Rensburg of the Superior Court of Justice, dated December 3, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant Dimitre Pagourov appeals the order of van Rensburg J. of
    the Superior Court of Justice dated December 3, 2012, declaring him a vexatious
    litigant pursuant to s. 140 of the
Courts of Justice Act
, R.S.O. 1990,
    c. C.43.

[2]

In our view, there is overwhelming evidence, including previous
    decisions of this court, to justify the application judges invocation of s.
    140 of the
Courts of Justice Act
at this stage of the appellants
    torrent of litigation against these respondents.  We agree with the application
    judges conclusion near the end of her reasons (para. 59):

I am satisfied that an order under s. 140 of the
Courts of
    Justice Act
is justified and necessary in this case.  Nothing short of a
    vexatious litigant order will prevent Mr. Pagourov from continuing his efforts
    to pursue the defendants in the courts.  Such an order does not prohibit Mr.
    Pagourovs access to the justice system; it does however provide for control
    and supervision over any action he does take, on the basis of his conduct to
    date:
Coote
, at paras. 63 and 64.

[3]

The appeal is dismissed.  The respondents are entitled to their costs of
    the appeal fixed at $18,400, inclusive of disbursements and HST.


